UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH JUNIOR SMITH, a/k/a Kenny Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:98-cr-01169-HMH-1)


Submitted:   February 25, 2010             Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Junior Smith, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Junior Smith appeals from the district court’s

order denying his motion for a Writ of Audita Querela pursuant

to the All Writs Act 28 U.S.C. § 1951 (2006).                       We have reviewed

the   record    and     find    no   reversible      error.         Accordingly,    we

affirm.     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented       in     the    materials

before    the   court    and    argument     would    not     aid    the    decisional

process.

                                                                              AFFIRMED




                                         2